Citation Nr: 0620022	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for multiple 
recurrent parastomal hernias.

5.  Entitlement to service connection for recurrent 
inguinal hernias.

6.  Entitlement to service connection for colostomy with 
removal of the rectum and anus secondary to Crohn's 
disease.

7.  Entitlement to service connection for kidney problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a October 2001 rating decision of the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO) which denied service connection for Crohn's 
disease, bilateral hearing loss, tinnitus, multiple recurrent 
parastomal hernias, recurrent inguinal hernias, colostomy 
with removal of the rectum and anus secondary to Crohn's 
disease and kidney problems.  The veteran perfected an appeal 
on all the issues except for the denial of service connection 
for bilateral hearing loss.  This case also came to the Board 
from a June 2003 rating action which denied the petition to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  The veteran perfected an appeal 
regarding this issue.  The Board remanded the case in August 
2004 for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the issuance of the October 2005 supplemental statement 
of the case (SSOC), the appellant has submitted additional 
evidence, which was received at the Board in January 2006.  
This evidence has not considered by the agency of original 
jurisdiction (AOJ).  This evidence includes duplicate 
evidence and new evidence, including a statement of Dr. Neal 
and other evidence related to the claims and contention of 
radiation exposure in service.  By letter dated in March 
2006, the Board advised the veteran that this evidence had 
been received and he had not waived his right to have that 
evidence initially considered by the AOJ.  He was advised 
that he had the right to have the new evidence reviewed by 
the AOJ for issuance of a SSOC or he could waive that initial 
consideration in writing.  He was further advised that he had 
45 days to respond and that, if no response was received, the 
case would be remanded for AOJ review.  The veteran did not 
respond.  Any pertinent evidence submitted by the appellant 
which is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (2005).  Therefore, this 
case must be remanded for consideration of this evidence by 
the AOJ.  

Where the claims are predicated on establishing basic 
entitlement to service connection and the degree of 
disability, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to provide, inter alia, notice 
that a disability rating and an effective date will assigned 
if service connection and/ or a higher level of disability 
compensation is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, within the context of a claim to 
reopen, the VCAA requires VA to look at the bases for the 
denial of the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements that were found to 
insufficient in the previous denial.  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006).

The August 2004 notice letter that was provided to the 
veteran is inadequate.  By this letter, the veteran was not 
informed of the types of evidence necessary to establish a 
disability rating (if service connection for any claimed 
condition is awarded) or an effective date (if service 
connection and/ or an increased rating for any claimed 
condition is (or are) awarded).  Further, for the purpose of 
constituting new and material evidence to reopen the claim 
for service connection, the veteran was not specifically 
informed that he needed to submit medical evidence showing 
that he developed bilateral hearing loss during service, that 
the condition is related to service, or that the condition 
was manifested to a compensable degree within one year 
following his separation from service.  As such, these 
matters must remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Pursuant to the Board's August 2004 remand, the veteran was 
afforded a VA gastrointestinal examination in September 2005 
for the purpose of addressing the etiology of the claimed 
Crohn's disease and any associated conditions.  The veteran 
has previously contended that his gastrointestinal and kidney 
conditions are the result of exposure to radiation from a 
atomic power plant while stationed in Antarctica during 
service.  The additional evidence submitted in January 2005, 
contains a statement of Dr. Neal which concluded that the 
veteran was exposed to radioactive substances during service.  
In addition, the veteran also contended in a statement 
submitted in January 2006, that he was exposed to hydraulic 
oil that led to the claimed conditions.  In light of the new 
evidence, an addendum to the VA examination should be 
obtained which addresses the additional evidence and 
contentions. 

VA regulations provide for consideration of claims based on a 
disease other than  one of those listed in paragraph 
(b)(2)("radiogenic diseases") provided that the claimant 
has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
See 38 C.F.R. §3.311(b)(4) (2005).  In light of the 
additional evidence submitted, the RO should consider whether 
additional development in accordance with 38 C.F.R. § 3.311 
is required for an adequate determination of this appeal. 

The veteran is also seeking service connection for tinnitus 
as a result of noise exposure to excessive aircraft engine 
noise during service.  A January 2001 VA consultation report 
noted the reported history and that he reported periodic 
bilateral ringing tinnitus.  The veteran should be afforded a 
VA examination for the purpose of addressing whether there is 
a current diagnosis of tinnitus and, if so, whether it is 
related to noise exposure in service.  See 38 C.F.R. Section 
3.159(c)(4)(2005).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for claims 
of service connection, as outlined in 
Dingess v. Nicholson, supra.   This 
notice should also include the bases for 
the prior denial of the claims for 
service connection for bilateral hearing 
loss, and includes an explanation of the 
information and evidence that constitutes 
new and material evidence to reopen that 
claim, as outlined in Kent v. Nicholson, 
supra.  Specifically, the notice should 
advise the veteran that he needs to 
submit medical evidence showing that he 
developed bilateral hearing loss during 
service, that the condition is related to 
service, or the condition was manifested 
to a compensable degree within one year 
following his separation from service.

2.  The RO should complete any 
appropriate development of the claimed 
disabilities claimed as due to radiation 
exposure under the provisions of 38 
C.F.R. § 3.311(b)(4). See also VBA 
Adjudication Procedure Manual M21-MR, 
Part Iv, Subpart ii, Chapter 1, Section 
C.

3.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the September 
2005 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
etiology of the claimed Crohn's disease 
and any related disabilities.  The claims 
folder must be made available to the 
examiner for review.  All indicated 
testing should done in this regard.  
Based on the medical findings and a 
review of the claims folder, to include 
all additional evidence submitted in 
January 2005, the examiner should 
indicate all current diagnoses, to 
include Crohn's disease, parastomal and 
inguinal hernias, colostomy with removal 
of the rectum and anus and any kidney 
disorders.  For each current disability 
noted, the examiner should state whether 
it is at least as likely as not that the 
disability is related to service or any 
incident during service, to include 
radiation exposure and exposure to 
hydraulic oil.  The examiner's opinion 
should reflect review of pertinent 
material in the claims folder and include 
a full discussion of the factors upon 
which the opinion was based. 

4.  The veteran should be afforded the 
appropriate VA examination in order to 
determine the nature and likely etiology 
of the claimed tinnitus.  The claims 
folder must be made available to the 
examiner for review.  All indicated 
testing should done in this regard.  
Based on review of the case, the examiner 
should express an opinion as to whether 
there is a current diagnosis of tinnitus 
and, if so, whether it is at least as 
likely as not that any current tinnitus 
had its onset during service or is 
otherwise related to service.  The 
examiner's opinion should reflect review 
of pertinent material in the claims 
folder and include a full discussion of 
the factors upon which the opinion was 
based.  

5.  When the above development has been 
completed, the claimed should be reviewed 
by the RO.  The RO should consider all 
evidence no of record at the time of the 
most recent SSOC.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


